Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 recites a grammatically incorrect limitation, “presents a degree of importance of the request in the user who has not make a response”. Examiner recommends changing the wording to, “presents a degree of importance of the request in the user who has not made a response“. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a conversation presentation unit”,
“A reception unit”,

“A shifting unit”, in claims 1-16.
“Conversation presentation means for presenting conversation contents”,
“Reception means for receiving a request”,
“Urging presentation means for presenting urging”
“Shifting means for shifting a screen”, in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 & 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a large number of persons" in claim 6 is a relative term, which renders the claim indefinite.  The term "a large number of times" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "a large number of times" in claim 7 is a relative term, which renders the claim indefinite.  The term "a large number of times" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim limitations
“a conversation presentation unit”,
“A reception unit”,
“An urging presentation unit”, and
“A shifting unit”, in claims 1-16.
“Conversation presentation means for presenting conversation contents”,
“Reception means for receiving a request”,
“Urging presentation means for presenting urging”
“Shifting means for shifting a screen”, in claim 19.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14-15, 18 & 19 is/are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication NO. 20190058680, “Rosania” in light of U.S. Patent Application Publication 20170048177, “Offenhartz”.
Claim 1:
Rosania teaches an information processing apparatus comprising: 
(i.e. para. [0109], Fig. 3, thread and channel exchange system 310 can be configured to access data corresponding to multiple group-based communication channels and threads, and generate one or more appropriate notifications, indications, messaging communications) that presents conversation contents in a conversation (i.e. para. [0067], The selected group-based communication interface is configured to receive requests to create threads or subsidiary communication messages stemming from selected group-based messaging communications in group-based communication channels), which is performed by a plurality of persons (i.e. para. [0065], The selected group-based communication interface is accessible and viewable to a select group of users), in time series (i.e. para. [0059], Fig. 4, the time and date that the messaging communication was first provided);	 a reception unit (i.e. para. [0099], Fig. 2, input/output module 240) that receives a request (i.e. para. [0128], receiving a thread request to create a subsidiary channel-based thread communication associated with the first messaging communication in the selected group-based communication channel 906);	 an urging presentation unit (i.e. para. [0116], Fig. 2, thread and channel exchange system 310) that presents urging of a response to the request (i.e. para. [129, 0137], Fig. 5, thread 532C, “Do you want to Ride together to the parade?”);	and a shifting unit (i.e. para. [0137], Fig. 5,the thread summary indicators 537A … include the number of thread communication messages received in the thread (e.g., "2 Replies" or "1 Reply")) that shifts a screen (i.e. para. [0143], FIG. 5, thread summary indicators 537A and 537B can be configured to be selectable by a member, initiating a selected thread view request) so as to be capable of presenting a conversation content (i.e. para. [0143], Fig. 5, thread communication messages C-D) 
While Rosania teaches a shifting unit capable of presenting conversation content, Rosania does not explicitly teach wherein the conversation content is
before or after the request is made in a case where the response is made 
However, Offenhartz also teaches
and a shifting unit (i.e. para. [0043], discussion thread engine 115) that shifts (i.e. para. [0043], the parent post may not be displayed within display window 450 if scrolling has resulted in the parent post being scrolled outside of display window 450… discussion thread engine 115 can reposition the graphical representation such that the current post with the selected link and the parent post are both displayed within the display window) a screen (i.e. para. [0043], display window 450) so as to be capable of presenting a conversation content (i.e. para. [0043], the parent post) 
Offenhartz further teaches wherein a conversation content is
before or after the request is made (i.e. para. [0043], When discussion thread engine 115 detects that a "in reply to" link has been selected), in a case where the response is made (i.e. para. [0048], the process can also generate an "in reply to" link for posts which were generated in response to another post (e.g., parent post). Selecting the link can cause the parent post to be displayed within the display area)
 wherein the conversation content is before or after the request is made in a case where the response is made, to Rosania’s group communication interface with conversation content that is before or after the request is made in a case where the response is made as taught by Offenhartz. One would have been motivated to combine Offenhartz with Rosania, and would have had a reasonable expectation of success as it enhances a user’s ability to create a hierarchy and allow posts to backtrack to the posts in which they were created in response to (Offenhartz, para. [0028]).

Claim 2:
Rosania and Offenhartz teach the information processing apparatus according to claim 1.
Rosania further teaches
wherein the shifting unit performs the shift (i.e. para. [0139], The selected group-based communication interface is configured to receive thread reply view requests and in response, display the selected thread communication message associated with the thread reply view request) in a case where the number of persons performing the conversation is equal to or greater than a predetermined number of persons (i.e. it is noted in Fig. 4 that there are at least 3 users, Liza, Kristin, Matta, and Sam).  

Claim 3:

wherein the shifting unit performs the shift (i.e. para. [0139], The selected group-based communication interface is configured to receive thread reply view requests and in response, display the selected thread communication message associated with the thread reply view request) in a case where the conversation is performed by three or more persons (i.e. it is noted in Fig. 4 that there are at least 3 users, Liza, Kristin, Matta, and Sam).  

Claim 14:
Rosania and Offenhartz teach the information processing apparatus according to claim 1.
Rosania further teaches
 wherein in a case where there are a plurality of conversation groups (i.e. para. [0119], Fig. 4, The channel list pane 400 includes a thread indication 402, communication channel indications 403 (e.g., identifying channels that the member follows)), the urging presentation unit also presents a request in a conversation (i.e. para. [0137], FIG. 5, the thread summary indicators 537A and 537B include the number of thread communication messages received in the thread (e.g., "2 Replies" or "1 Reply") (i.e., the thread count)) in a second group (i.e. Fig. 5, “#THINGS-TO-KNOW”) different from a first group performing a current conversation (i.e. Fig. 5, “#ANNOUNCEMENTS”).  

Claim 15:
Rosania and Offenhartz teach the information processing apparatus according to claim 14, 
Rosania further teaches
wherein in a case where a response to the request (i.e. para. [0139], thread reply view requests) in the conversation in the second group (i.e. Fig. 5, “#THINGS-TO-KNOW”) is made (i.e. para. [0139], The notification 538 includes the number of new thread communication messages ("1 New Reply") and is associated with the thread in which the new thread communication message was received), the shifting unit performs a shift to a screen presenting the conversation in the second group (i.e. para. [0139], The selected group-based communication interface is configured to receive thread reply view requests and in response, display the selected thread communication message associated with the thread reply view request).  

Claim 18:
	Claim 18 is the non-transitory computer readable medium claim of Claim 1, and is rejected for similar reasons.

Claim 19:
	Claim 18 is the apparatus claim of Claim 1, and is rejected for similar reasons.


Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190058680, “Rosania”, in light of U.S. Patent Application Publication 20170048177, “Offenhartz”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20180293278, “Kapoor”.
Claim 4:
Rosania and Offenhartz teach the information processing apparatus according to claim 1. 
While Rosania teaches wherein in a case where there are a plurality of requests (i.e. para. [0126], Fig 4, thread communication message 422A, “Do you want to ride together to the parade?”. Para. [0168], Fig. 8, thread communication message 822A, “Is this a voluntary course? @ Sarah”) neither Rosania nor Offenhartz explicitly teach wherein
the urging presentation unit presents the requests in accordance with degrees of importance of the requests.  
However, Kapoor teaches 
the urging presentation unit presents the requests (i.e. para. [0078], the presentation module 340 causes the plurality of comments for which scores were generated, or a portion of those plurality of comments, to be displayed in an order corresponding to the ranking of the plurality of comments) in accordance with degrees of importance of the requests (i.e. para. [0080], FIG. 4B, when the comments 420 are sorted by relevance, older comments may be given higher priority in display position).  
 presenting the requests in accordance with degrees of importance of the requests, to Rosania-Offenhartz’s group communication interface with the display ranking of communications as taught by Kapoor. One would have been motivated to combine Kapoor with Rosania-Offenhartz, and would have had a reasonable expectation of success as it enhances usability and electronic resource efficiency of a networked site using comment relevance (Kapoor, para. [0001]).

Claim 5:
Rosania, Offenhartz, and Kapoor teach the information processing apparatus according to claim 4.
Kapoor further teaches,
wherein the urging presentation unit (i.e. para. [0078], the presentation module 340) increases the degree of importance (i.e. para. [0080], a comment 420 may receive a boost in its relevancy score based on the comment 420 having one or more sub-comments 424 that have high relevancy scores) of the request (i.e. para. [0080], comment 420) in a case where the response to the request (i.e. para. [0080], sub-comments 424 in response to comments 420) is referred to by a person other than a person having made the request (i.e. it is noted in Fig. 4B, that comment 420 is by “James Mueller” and is referred to by other users “Isabella Couchi” and “John Doe”).  

Claim 6:
Rosania, Offenhartz, and Kapoor teach the information processing apparatus according to claim 5.
Kapoor further teaches
wherein the urging presentation unit increases the degree of importance (i.e. para. [0080], a comment 420 may receive a boost in its relevancy score based on the comment 420 having one or more sub-comments 424 that have high relevancy scores) of the request (i.e. para. [0080], the relevancy scores of sub-comments 424 are used as a factor in calculating the relevancy scores of their corresponding comments 420) in a case where there is a large number of persons having made reference (i.e. para. [0080], Fig. 4B, it is noted that there are 3 “sub-comments 424”).  

Claim 7:
Rosania, Offenhartz, and Kapoor teach the information processing apparatus according to claim 4.
Kapoor further teaches
wherein the urging presentation unit increases the degree of importance (i.e. para. [0080], a comment 420 may receive a boost in its relevancy score based on the comment 420 having one or more sub-comments 424 that have high relevancy scores) of the request (i.e. para. [0080], the relevancy scores of sub-comments 424 are used as a factor in calculating the relevancy scores of their corresponding comments 420) in a case where there is a large number of times of (i.e. para. [0080], sub -comments 424) to the request (i.e. para. [0080], Users may submit or publish sub -comments 424 in response to comments 420 of the online post 410).  

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190058680, “Rosania”, in light of U.S. Patent Application Publication 20170048177, “Offenhartz”, in light of U.S. Patent Application Publication NO. 20180293278, “Kapoor”, as applied to claim 4 above, and further in view of U.S. Patent Application Publication NO. 20180004762, “Jazayeri”.
Claim 8:
 Rosania, Offenhartz, and Kapoor teach the information processing apparatus according to claim 4.
While Rosania teaches a degree of importance of the request, Rosania, Offenhartz, nor Kapoor do not explicitly teach
wherein the urging presentation unit increases the degree of importance of the request in a case where a response is made and a user having made the request is in the vicinity of a user having made the response.  
However, Jazayeri teaches 
wherein the urging presentation unit (i.e. para. [0107], Hangout Services: this is a collection of services that schedules, creates, modifies, and delivers hangouts in response to user requests) increases the degree of importance (i.e. para. [0008], a plurality of geographic distance tiers, wherein the geographic tiers are used to categorize the set of accounts based on a distance between the client geographic location and each account's geographic location)  of the request in a case where a response is made and a user having made the request (i.e. para. [0016], Functionality such as chat can be enabled based on social or distance proximity) is in the vicinity of a user having made the response (i.e. para. [0030], users that are very proximate (e.g., at the current location of the user or within 100 meters) are included at the top of the result set).  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the degree of importance of the request in a case where a response is made and a user having made the request is in the vicinity of a user having made the response, to Rosania-Offenhartz-Kapoor’s group communication interface with the ranking of users by distance as taught by Jazayeri. One would have been motivated to combine Jazayeri with Rosania-Offenhartz-Kapoor, and would have had a reasonable expectation of success as a messaging system using the utility calculation can be more efficient than previous messaging systems it provides the benefit of sorting with the users based on proximity (Jazayeri, para. [0081]).

Claim 9:
Rosania, Offenhartz, Kapoor, and Jazeyeri teach the information processing apparatus according to claim 8. 
Jazayeri further teaches wherein 
the urging presentation unit (i.e. para. [0107], Hangout Services: this is a collection of services that schedules, creates, modifies, and delivers hangouts in response to user requests) detects a position of the user having made the request and a position of the user having made the response (i.e. para. [0008], a plurality of geographic distance tiers, wherein the geographic tiers are used to categorize the set of accounts based on a distance between the client geographic location and each account's geographic location), and determines the degree of importance in accordance with a distance between the users (i.e. para. [0016], Functionality such as chat can be enabled based on social or distance proximity).  

Claim 10:
Rosania, Offenhartz, Kapoor, and Jazeyeri teach the information processing apparatus according to claim 9. 
Jazayeri further teaches
wherein the urging presentation unit (i.e. para. [0107], Hangout Services: this is a collection of services that schedules, creates, modifies, and delivers hangouts in response to user requests) determines the degree of importance based on the distance in a case where the distance is equal to or less than a predetermined value (i.e. para. [0030], users that are very proximate (e.g., at the current location of the user or within 100 meters) are included at the top of the result set).  

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190058680, “Rosania”, in light of U.S. Patent Application Publication 20170048177, “Offenhartz, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20110010340, “Huang”.
Claim 11:
Rosania and Offenhartz teach the information processing apparatus according to claim 1. 
While Rosania teaches wherein in a case where there are a plurality of users (i.e. it is noted in Fig. 5 that there are at least 2 users “Matt” and “Sam” in the #Announcements thread) making a response to the request (i.e. Fig. 5, group-based messaging communication 532A) and the user has made a response (i.e. para. [0149], Fig. 6, the thread summary indicators 637A and 637B include the number of thread communication messages received in the thread (e.g., "3 Replies" or "2 Replies")).
Rosania and Offenhartz do not explicitly teach wherein
the urging presentation unit reduces and presents a degree of importance of the request in the user who has not make [made] a response.  
However, Huang teaches wherein
the urging presentation unit reduces (i.e. para. [0115=0116], the priority level for list items can be changed… a member of a group 10 deletes a list item (or otherwise "completes" that item), it appears crossed out in the list) and presents a degree of importance of the request (i.e. para. [0115], lists can be created to share with all members in a group 10 ) in the user who has not make [made] a response (i.e. para. [0115], “List items can be changed or marked as completed”, in a case where one member marks a list complete, the remaining group members who the list was shared with will have a reduced degree of importance as one member has already completed the list).  

Claim 12:
Rosania, Offenhartz, and Huang teach the information processing apparatus according to claim 11.
Rosania further teaches
wherein the urging presentation unit (i.e. [para. [0128], generating a thread communication pane in response to receiving the thread request 910) performs presentation to the effect that another user has made a response (i.e. para. [0136], Fig. 5, it is noted that the response of user “Sam” 532C is displayed), with respect to the user who has not made a response (i.e. para. [0136], Fig. 5, it is noted that any user in thread 531 “#Announcements”, may view the response of user “Sam” 532C).  

Claim 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190058680, “Rosania”, in light of U.S. Patent Application Publication 20170048177, “Offenhartz”, as applied to claim 1, 15 above, and further in view of U.S. Patent Application Publication NO. 20180337877, “Lane”.
Claim 13:
Rosania and Offenhartz teach the information processing apparatus according to claim 1.

wherein the shifting unit does not shift the screen until the response is made.  
However, Lane teaches
wherein the shifting unit (i.e. para. [0062], the unified messaging platform) does not shift (i.e. para. [0063], as illustrated by FIG. 2A, secondary communications 218b within a conversation thread 220 may be displayed as indented, bulleted, or otherwise offset below a primary or initial communication 218a) the screen (i.e. para. [0063], Upon display and in response to selection of a reply link 234 associated with a particular communication, a message reply input field may be displayed) until the response is made (i.e. para. [0063], in response to inputting a message and hitting enter, a communication from the user may automatically post within a conversation thread 220 associated with the particular communication).  
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the shifting unit does not shift the screen until the response is made, to Rosania-Offenhartz’s group communication interface with the display of a reply input field that will shift to display a reply to a certain message as taught by Lane. One would have been motivated to combine Lane with Rosania-Offenhartz, and would have had a reasonable expectation of success as it enables multiple users to enter annotations within a single version of an annotated file, as well as automatically presenting the annotations in-line with the message body, which eliminates the need to summarize annotations (Lane, para. [0109]).

Claim 16:
Rosania and Offenhartz teaches the information processing apparatus according to claim 15.
Rosania and Offenhartz do not explicitly teach 
wherein the shifting unit does not perform a shift to a screen presenting a conversation in another group until a response to the request is made.  
However, Lane teaches 
wherein the shifting unit (i.e. para. [0062], the unified messaging platform) does not perform a shift (i.e. para. [0063], as illustrated by FIG. 2A, secondary communications 218b within a conversation thread 220 may be displayed as indented, bulleted, or otherwise offset below a primary or initial communication 218a) to a screen presenting a conversation in another group (i.e. para. [0051], FIG. 2A illustrates an exemplary interface for interacting with the unified messaging platform) until a response to the request is made (i.e. para. [0063], in response to inputting a message and hitting enter, a communication from the user may automatically post within a conversation thread 220 associated with the particular communication).  
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the shifting unit does not shift to a screen presenting a conversation in another group until a response to the request is made, to Rosania-Offenhartz’s group communication interface with the display of a reply input field that will shift to display a reply to a certain message as 

Claim 17:
Rosania, Offenhartz, and Lane teach the information processing apparatus according to claim 16.
Lane further teaches 
wherein the shifting unit (i.e. para. [0062], the unified messaging platform) does not perform return to a screen shift (i.e. para. [0063], as illustrated by FIG. 2A, secondary communications 218b within a conversation thread 220 may be displayed as indented, bulleted, or otherwise offset below a primary or initial communication 218a) presenting the conversation in the first group (i.e. para. [0051], FIG. 2A illustrates an exemplary interface for interacting with the unified messaging platform) until a response to the request is made (i.e. para. [0063], in response to inputting a message and hitting enter, a communication from the user may automatically post within a conversation thread 220 associated with the particular communication).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171